t c memo united_states tax_court clifton e stanley and darlene h stanley petitioners v commissioner of internal revenue respondent docket no filed date gary w tidwell for petitioners sara w dalton for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal_income_tax for and year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number after concessions the issues for consideration are whether petitioners understated their taxable_income by dollar_figure and dollar_figure for and respectively rather than properly excluding the proceeds as nontaxable loans whether petitioners are entitled to certain deductions claimed on schedule c profit or loss from business for and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found petitioners resided in texas when they filed their petition during the years in issue mr stanley owned and operated stanley associates a sole_proprietorship engaged in the insurance_business mr stanley petitioners now concede that they were not entitled to net_operating_loss carryforwards for and respondent concedes that petitioners received nontaxable loan proceeds of dollar_figure and dollar_figure for and respectively unless otherwise indicated all section references are the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar worked for stanley associates as an insurance agent selling annuities and providing retirement advice to clients he also invested in real_estate in and mr stanley received what petitioners claim to be loan proceeds from clients and friends and he made periodic_payments to some of those clients and friends and in some cases returned the amounts provided respondent argues that the amounts are income identified through a bank_deposits analysis by respondent we will use the terms loan interest and loan repayment when discussing these amounts and lender when discussing the clients and friends mr stanley believed that lenders made funds available to him because he offered an attractive return on their investment during the years in issue mr stanley was trying to grow his insurance_business he had a general idea that he would repay lenders from his real_estate investment_income and his insurance_business generally mr stanley used the loan proceeds to expand stanley associates to invest in real_estate to cover some personal and business_expenses and occasionally to repay loans that became due he did not link any particular loan proceeds with any particular activities mr stanley issued promissory notes to lenders for loans during the years in issue the promissory notes totaled dollar_figure and dollar_figure for and respectively these amounts include the loans that respondent conceded of dollar_figure and dollar_figure for and respectively respondent also conceded that mr stanley received two nontaxable loans totaling dollar_figure for which do not correspond to any of the promissory notes in the record the promissory notes included the following the amount and date of the loan the lender’s name and address the interest rate the length of the loan period the due_date of interest payments and unpaid principal the signatures of the parties and a covenant that the promissor agrees to remain fully bound until the note shall be paid in full all but one of the promissory notes were unsecured repayment periods ranged from to months and interest rates ranged from to with the exception of one short-term loan of two weeks with an interest rate of mr stanley also created a loan file for the promissory notes corresponding to each lender mr stanley made interest payments on the loans some of the interest payments were made in accordance with the terms of the corresponding promissory note while other interest payments were untimely mr stanley all but two of the notes bore mr stanley’s signatures and the signatures of the lenders the two notes without the lenders’ signatures were conceded to be loans by respondent recorded the amounts of interest_paid on some of the corresponding promissory notes for other_payments the only record was the check itself when the loans became due some were paid in full while others were renewed with respect to the loans that were renewed the repayment period of each loan was extended and interest continued to accrue mr stanley indicated in writing on most but not all of the promissory notes whether the loans were paid in full or were renewed in some cases loans were renewed without any documentation of the renewal the only indication of renewal was that mr stanley paid interest or in some cases made a partial loan repayment in after the petition in this case was filed mr stanley reported interest_paid to various lenders for and on forms 1099-misc miscellaneous income and reported to the internal_revenue_service total interest_paid to those lenders on forms annual summary and transmittal of u s information returns he reported interest of dollar_figure for and dollar_figure for totaling dollar_figure paid_by clifton e stanley dba the lifepay group mr stanley calculated the interest he reported as paid_by reviewing and totaling amounts on his check stubs for each year petitioners’ and federal_income_tax returns were prepared by a paid income_tax_return_preparer the disputed loan proceeds that petitioners received in and were not included in income on their returns petitioners’ federal_income_tax return included a schedule c for stanley associates on which petitioners claimed as relevant deductions for car and truck expenses of dollar_figure home owners association dues hoa dues of dollar_figure and interest on loans of dollar_figure in the notice_of_deficiency respondent increased petitioners’ taxable_income by dollar_figure and dollar_figure for and respectively disallowed deductions for dollar_figure of schedule c business_expenses including dollar_figure of car and truck expenses dollar_figure of hoa dues and the entire amount deducted as interest on loans for and determined accuracy-related_penalties on various grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax for and petitioners timely petitioned the court for redetermination i burden_of_proof opinion generally the burden_of_proof in cases before the court is on the taxpayer subject_to certain exceptions rule a 290_us_111 respondent’s concessions discussed above of dollar_figure and dollar_figure reduce the income remaining in dispute to dollar_figure and dollar_figure respectively under sec_7491 in certain circumstances the burden may shift to the commissioner petitioners do not argue that the burden should shift nor did they offer sufficient information in the record to permit us to conclude that the burden should shift under sec_7491 accordingly the burden remains on petitioners ii loan proceeds the first and by far the largest issue is whether the amounts mr stanley received were nontaxable loan proceeds sec_61 defines gross_income as all income from whatever source derived it is well settled that loan proceeds are not included in gross_income because of the obligation to repay the loan 461_us_300 whether a particular transaction constitutes a loan is a question of fact to be determined by considering all of the pertinent facts in the case 54_tc_905 in unreported income cases the commissioner generally must make some minimal evidentiary showing to link the taxpayer with the disputed income for the presumption of correctness to attach 596_f2d_358 9th cir rev’g 67_tc_672 92_tc_661 here petitioners do not dispute their link to the amounts in issue rather they argue that the amounts in issue are loan proceeds and not income therefore the presumption remains a bona_fide loan requires both parties to have an actual good-faith intent to establish a debtor-creditor relationship when the funds are advanced id pincite- an intent to establish a debtor-creditor relationship exists if the debtor intends to repay the loan and the creditor intends to enforce the repayment 55_tc_85 fisher v commissioner t c pincite see also 412_f2d_974 5th cir courts consider various factors in determining whether the parties intended a bona_fide loan such as the ability of the borrower to repay the existence or nonexistence of a debt_instrument security_interest a fixed repayment date and a repayment schedule how the parties’ records and conduct reflect the transaction whether the borrower had made repayments whether the lender had demanded repayment the likelihood that the loan was disguised compensation_for services and the testimony of the purported borrower and lender 204_f3d_1228 9th cir aff’g tcmemo_1998_121 925_f2d_180 7th cir aff’g tcmemo_1989_393 see also todd v commissioner tcmemo_2011_ aff’d 486_fedappx_423 5th cir the factors are non-exclusive and provide a general basis upon which courts may analyze a transaction welch v commissioner f 3d pincite courts assess the borrower’s ability to repay by evaluating whether there was a reasonable expectation of repayment in the light of the economic realities of the situation see eg fisher v commissioner t c pincite an expectation at the time the funds were advanced that the borrower would be unable to repay suggests that the parties did not intend a bona_fide loan see eg 321_f2d_598 3d cir aff’g 36_tc_446 security_interest a fixed repayment date and a repayment schedule suggest that the parties intended a bona_fide loan see eg welch v commissioner f 3d pincite1 frierdich v commissioner f 2d pincite a lack of security a low interest rate and an open-ended repayment period suggest otherwise see eg frierdich v commissioner f 2d pincite mr stanley credibly testified that the lenders provided him funds because he offered an attractive return on their investment and that he intended to repay the outstanding loans in full and intended to pay any interest that had accumulated while mr stanley did not have a specific plan for repayment he intended to use the proceeds from his insurance_business and his real_estate investments see kaider v commissioner tcmemo_2011_174 wl at holding that there was a reasonable expectation of repayment even though the taxpayer had no reliable source of future earnings and had other outstanding debt because both the taxpayer and the lender expected the taxpayer to repay the loan from future proceeds of startup enterprises although mr stanley did not offer testimony of any lenders we found his testimony credible as noted above and respondent offered no evidence to contradict his testimony save the fact that certain loans had been renewed mr stanley’s records although not complete generally support loan characterization the record contain sec_22 promissory notes between mr stanley and the lenders for and the promissory notes included the amount and date of the loan the lender’s name and address the interest rate the length of the loan period the due_date of interest payments and the unpaid principal and the signatures of the parties the promissory notes included repayment periods ranging from to months and interest rates ranging from to with the exception of one short-term loan of two weeks with an interest rate of all but one of the promissory notes were unsecured mr stanley’s actions on balance support loan characterization as well he paid the interest for the corresponding promissory notes although he was not always timely he made repayments on some of the loans while other loans were as noted respondent conceded that the proceeds of two loans without promissory notes in the record were nontaxable loans to mr stanley renewed he indicated the loan status on some of the corresponding promissory notes whether paid off or renewed and the amount of interest_paid the record is insufficient however to allow us to find that any lenders demanded repayment and if so whether the demand was honored after carefully reviewing the record and considering the factors we find that dollar_figure and dollar_figure in excess of respondent’s concessions for and respectively were proceeds from bona_fide loans and properly excluded from petitioners’ and income this leaves dollar_figure of the original unreported income of dollar_figure for in dispute although petitioners bear the burden_of_proof they offered none as to this remaining amount that would allow us to conclude it was nontaxable indeed we found no explanation in the record for any amounts beyond dollar_figure and dollar_figure for and respectively without any promissory notes or other explanation for the remaining dollar_figure we cannot conclude that this amount consisted of nontaxable loan proceeds we therefore find that this amount is includible in petitioners’ taxable_income this amount includes both the dollar_figure we find to be proceeds from bona_fide loans and the dollar_figure respondent conceded leaving dollar_figure of the original dollar_figure of unreported income for unaccounted for as noted above iii schedule c deductions deductions are a matter of legislative grace and the taxpayer must prove his entitlement to any deductions rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred a trade_or_business expense contemplated by sec_162 but is unable adequately to substantiate the amount of the expense then the court may estimate the amount of such expense and allow a deduction to that extent 39_f2d_540 2d cir for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any deduction allowed would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel entertainment gifts and the use of listed_property including passenger automobiles if otherwise allowable are subject_to stricter rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date a car and truck expenses and hoa dues of the deductions for car and truck expenses of dollar_figure and hoa dues of dollar_figure claimed on the schedule c for respondent disallowed deductions for car and truck expenses of dollar_figure and for hoa dues of dollar_figure for failure to substantiate petitioners offered no testimony or other evidence to substantiate deductions of the disallowed amounts we therefore sustain respondent’s determination b interest on loans sec_163 generally allows a deduction for any interest_paid or accrued on indebtedness in the taxable_year sec_163 provides an exception to this general_rule of deductibility for personal_interest sec_163 defines personal_interest to mean any interest allowable as a deduction other than as relevant here interest_paid or accrued on indebtedness properly allocable to a trade or business or investment_interest as defined in sec_163 or qualified_residence_interest as defined in sec_163 mr stanley acknowledged that petitioners used some of the loan proceeds to pay personal expenses and petitioners made no attempt to distinguish between those loan proceeds used for personal expenses and those used for other purposes that might permit deduction we likewise have insufficient evidence to make any reasonable allocation between payment of personal expenses and other uses see sec_1_163-8t temporary income_tax regs fed reg date interest_expenses on a debt are allocated in the same manner as the related debt is allocated debt is allocated by tracing the proceeds to specific expenditures as we have no basis to allocate we need not consider whether some uses of the loan proceeds would give rise to deductible_interest accordingly we hold that petitioners are not entitled to the deduction of dollar_figure in interest_expenses claimed on their return iv sec_6662 accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty of of the portion of an underpayment of income_tax that is attributable to the taxpayer’s negligence or other specified grounds negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs we have defined negligence as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the burden of production for the sec_6662 accuracy-related_penalty rests with the commissioner see sec_7491 respondent determined that petitioners failed to keep adequate_records substantiating expenses for the schedule c deductions claimed on their return and disallowed in the notice_of_deficiency and petitioners offered no evidence to refute that determination petitioners offered no records such as promissory notes or explanation for the dollar_figure that respondent determined to be unreported income in excess of the amounts we determined above to be nontaxable loan proceeds for see sec_7491 see also 116_tc_438 further the record is silent as to petitioners’ concession for the net_operating_loss carryforward for and see perry funeral home inc v commissioner tcmemo_2003_340 finding that the commissioner met his burden of production under sec_7491 with respect to items the taxpayer conceded when the record was silent as to the taxpayer’s position on those items and there was no evidence that the taxpayer’s errors were other than negligent alternatively to the extent that the rule_155_computations show that the understatement of income_tax for or exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 respondent has met his burden of producing evidence showing that a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax is appropriate the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayment see higbee v commissioner t c pincite petitioners who are represented by counsel do not contend let alone demonstrate that they had reasonable_cause and acted in good_faith with respect to that portion of the underpayment_of_tax that remains for each year therefore the portion of the penalty relating to the remaining underpayment_of_tax for each year will be sustained any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
